Citation Nr: 1137332	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  02-16 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1948 to September 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a prior rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran initiated and perfected an appeal of this determination.  He also requested, and subsequently withdrew, a request for a personal hearing before a member of the Board, seated at the RO.  

This appeal was previously presented to the Board in June 2011, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral pes planus results in significant pain with use of the feet, and requires he utilize orthopedic inserts, a cane, and a wheelchair to aid his mobility.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent, to include on an extraschedular basis, for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5276-84 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In March 2005, January 2008, and June 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the June 2011 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was also not issued prior to the May 2000 adverse determination on appeal, which was issued prior to the enactment of the VCAA.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claim on several occasions, most recently in July 2011.  Id.; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  
 
The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  VA has also attempted to obtain pertinent medical records from the Social Security Administration; however, in a March 2005 statement, the Social Security Administration stated such records were destroyed, and the Veteran was so informed that same month.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examination on several occasions, most recently in January 2008.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks a disability rating in excess of 50 percent for his bilateral pes planus.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board has long recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

The Veteran's bilateral pes planus is rated under Diagnostic Code 5276, for flatfoot, acquired.  He has been awarded a 50 percent disability rating, the maximum schedular rating available under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Additionally, no other diagnostic criteria for the feet provide a disability rating in excess of 50 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-84.  Nevertheless, the Board must consider entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b).  

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In the present case, the Board finds, after full review of the evidence, that referral for extraschedular consideration is not warranted.  As will be discussed in greater detail below, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  

The Board notes initially that the Veteran's claims file is quite voluminous.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

Upon receipt of his claim, the Veteran was afforded a March 2000 VA medical examination.  He stated that his feet had hurt since service, with an increase in his symptomatology over time.  He was no longer working.  On objective examination, he walked with a wide, antalgic gait, favoring his right foot.  He used a cane to aid his ambulation.  Physical examination of his feet indicated flat feet deformities bilaterally.  Weight-bearing alignment of the Achilles tendon was poor, and could not be corrected with manipulation.  X-rays of the feet indicated degenerative arthritis on the right and first metatarsal and plantar spurs on the left, with hammertoes also indicated bilaterally.  The examiner suggested the Veteran avoid walking on uneven ground and jumping.  Both his walking and standing were also noted to be limited.  

On VA examination in February 2004, the Veteran was noted to have other significant orthopedic disabilities, including degenerative disc disease of the lumbosacral spine, chronic sprains of the bilateral hips, and degenerative arthritis of the bilateral knees.  On physical examination, he again exhibited an antalgic gait, aided by a cane.  The Veteran was able to walk without his cane, albeit very slowly.  Bilateral pes planus, with bilateral hammertoes, plantar spurs, and degenerative arthritis were all confirmed.  

Most recently, the Veteran was afforded a VA medical examination in January 2008.  He used orthopedic inserts in his shoes, without significant benefit.  He denied any recent hospitalizations or surgeries related to his feet.  His pain was reportedly present while walking and standing.  He stated he was only able to walk a few yards due to his bilateral foot pain.  He also used a walker and a wheelchair to aid his mobility.  On physical evaluation, his gait was antalgic and unstable.  He walked aided by a cane.  Stable mild degenerative joint disease in both feet was confirmed on X-ray.  On the right, he also exhibited severe medial subluxation of the first proximal phalanx.  

The Veteran has also received extensive VA medical care during the pendency of this appeal.  He has consistently reported severe bilateral foot pain, especially with use.  He has stated the pain wakes him up at night and impairs his daily activities.  A May 2006 clinical notation indicated the Veteran's right foot exhibits a generalized deformity.  No discoloration was present with either foot, but 1+ edema was observed.  In December 2006, he was given an electric wheelchair for traveling longer distances, as well as custom shoes to aid his mobility when walking.  The Veteran reported increased swelling of his feet in September 2010.  As recently as March 2011, the Veteran was still able to ambulate slowly but independently, using a cane.  His gait was described as steady.  

Based on consideration of the totality of the record, the Board finds that referral of the Veteran's service-connected bilateral pes planus for extraschedular consideration is not warranted.  The Board observes that the Veteran is retired, and has not required hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  VA examiners, however, have concluded that the totality of the Veteran's service-connected disabilities prevent his employability, and he has already been awarded a total disability rating based on individual unemployability due to service-connected disability, effective January 24, 2000.  See 38 C.F.R. § 4.16.  Although the Veteran utilizes a cane and a wheelchair to aid his mobility, he remains able to walk on his own, albeit slowly and not for great distances.  The Board acknowledges that his bilateral pes planus results in significant pain and other functional impairment, symptoms already reflected by his current 50 percent schedular rating for pronounced impairment due to this disorder.  The Veteran has not, however, submitted evidence demonstrating that his level of impairment is unique or dissimilar to that of other veterans similarly situated.  In the absence of such evidence, extraschedular consideration is not warranted.  

In short, the schedular rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability in the present case.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.).  For these reasons, referral for extraschedular consideration is not warranted.  As a preponderance of the evidence is against referral for an extraschedular rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 50 percent, to include on an extraschedular basis, for bilateral pes planus is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


